BUCK, J.
I dissent from that part of the foregoing opinion which holds that a branch of the Salvation Army might hereafter incorporate within a reasonable time, and that, if it did so, the attempted devise would vest in such corporation. A devise surrounded with such uncertainty and complexity ought not to be permitted to stand. What is a reasonable time will doubtless be another matter of litigation, and the decision rather encourages than ends litigation. That which was already uncertain is thus made more so, — a rule which should find no place in the construction of wills.